ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2018-02-02_ORD_01_NA_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                           (SOMALIA v. KENYA)


                        ORDER OF 2 FEBRUARY 2018




                             2018
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                           (SOMALIE c. KENYA)


                     ORDONNANCE DU 2 FÉVRIER 2018




3 CIJ1132.indb 1                                       7/05/18 12:35

                                               Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 2 February 2018,
                                          I.C.J. Reports 2018, p. 11




                                            Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                               (Somalie c. Kenya), ordonnance du 2 février 2018,
                                           C.I.J. Recueil 2018, p. 11




                                                                                 1132
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157330-5




3 CIJ1132.indb 2                                                                        7/05/18 12:35

                                           2 FEBRUARY 2018

                                               ORDER




                   MARITIME DELIMITATION
                    IN THE INDIAN OCEAN
                     (SOMALIA v. KENYA)




                   DÉLIMITATION MARITIME
                    DANS L’OCÉAN INDIEN
                     (SOMALIE c. KENYA)




                                           2 FÉVRIER 2018

                                           ORDONNANCE




3 CIJ1132.indb 3                                             7/05/18 12:35

                    11 	




                                   INTERNATIONAL COURT OF JUSTICE


        2018                                        YEAR 2018
     2 February
     General List                                 2 February 2018
       No. 161

                                    MARITIME DELIMITATION
                                     IN THE INDIAN OCEAN
                                             (SOMALIA v. KENYA)




                                                     ORDER


                    Present: 
                             President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Cançado Trindade, Greenwood, Xue, Donoghue,
                             Gaja, Bhandari, Robinson, Gevorgian; Judge ad hoc
                             Guillaume; Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    28 August 2014, whereby the Federal Republic of Somalia instituted pro-
                    ceedings against the Republic of Kenya concerning a dispute in relation
                    to “the establishment of the single maritime boundary between Somalia
                    and Kenya in the Indian Ocean delimiting the territorial sea, exclusive
                    economic zone . . . and continental shelf, including the continental shelf
                    beyond 200 nautical miles”,
                       Having regard to the Order of 16 October 2014, whereby the President
                    of the Court fixed 13 July 2015 as the time‑limit for the filing of the
                    Memorial of the Federal Republic of Somalia and 27 May 2016 as the
                    time‑limit for the filing of the Counter-­ Memorial of the Republic of
                    Kenya,

                    4




3 CIJ1132.indb 88                                                                                7/05/18 12:35

                    12 	               maritime delimitation (order 2 II 18)

                         Having regard to the Memorial of the Federal Republic of Somalia
                    filed within the time‑limit thus fixed,
                         Having regard to the preliminary objections to the jurisdiction of the
                    Court and to the admissibility of the Application raised by the Govern-
                    ment of the Republic of Kenya on 7 October 2015,
                         Having regard to the Judgment dated 2 February 2017, whereby the
                    Court found that it had jurisdiction to entertain the Application filed by
                    the Federal Republic of Somalia on 28 August 2014 and that the Applica-
                    tion was admissible,
                         Having regard to the Order of 2 February 2017, by which the Court
                    fixed 18 December 2017 as the new time‑limit for the filing of a Counter-
                    Memorial by the Republic of Kenya,
                         Having regard to the Counter-­Memorial duly filed by the Republic of
                    Kenya within that time-limit;
                         Whereas, at a meeting held between the President of the Court and the
                    representatives of the Parties on 30 January 2018, the Co‑Agent of the
                    Federal Republic of Somalia indicated that a Reply was necessary in
                    order to respond, in particular, to certain new legal issues raised in the
                    Counter-­Memorial, and requested a period of three to four months for
                    the preparation of the Reply, from the date of filing of the Counter-­
                    Memorial; whereas the Co-Agent of the Republic of Kenya stated that
                    her Government was also of the opinion that a second round of written
                    pleadings was necessary but that longer time-­       limits should be fixed,
                    ­referring to the fact that sufficient time would be needed for the prepara-
                     tion by the Republic of Kenya of its Rejoinder, in order to gather rele-
                     vant additional documents in response to any new documents submitted
                     by the Federal Republic of Somalia in its Reply; and whereas the
                     ­Co-Agent of the Republic of Kenya accordingly requested a period of six
                      to eight months for the preparation by each Party of its respective
                      ­pleading;
                         Taking into account the views of the Parties and the circumstances of
                       the case,
                       Authorizes the submission of a Reply by the Federal Republic of Soma-
                    lia and a Rejoinder by the Republic of Kenya;
                        Fixes the following time‑limits for the filing of those pleadings:

                        18 June 2018 for the Reply of the Federal Republic of Somalia;
                        18 December 2018 for the Rejoinder of the Republic of Kenya; and
                        Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this second day of February, two thousand

                    5




3 CIJ1132.indb 90                                                                                  7/05/18 12:35

                    13 	            maritime delimitation (order 2 II 18)

                    and eighteen, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of the Federal
                    Republic of Somalia and the Government of the Republic of Kenya,
                    respectively.

                                                              (Signed) Ronny Abraham,
                                                                          President.
                                                             (Signed) Philippe Couvreur,
                                                                           Registrar.




                    6




3 CIJ1132.indb 92                                                                                7/05/18 12:35

